DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 1,303,845, W.S. Blair, in view of US 4,416,397, Brown.
Regarding claim 1, Blair in figures 1-4 discloses all of the elements of claim 1 except for those within brackets and underlined as follows:
A device for packaging and dispensing a product 1-3, 15, notably a pharmaceutical or cosmetic product (the choice of the word “notably” is being treated in a similar manner as the word “preferably”, which means that it is not considered a positive recitation of a claim limitation, and so the invention is not limited by it, the Blair device dispensing a “lubricant” (col. 1, ll. 5-15)), comprising 
a storage container 1-2 provided with at least one variable-volume compartment (the chamber or space above the piston 10 and below the shoulder element 2 in figure 2) containing said product (lubricant), a pressurizing means 13 that is able to permanently pressurize the product contained in said compartment 2, 10 (the spring element 13 pressurizes the piston 10 which pressurizes the lubricant held within the upper compartment 2, 10, see page 1, ll. 75-85), and a dispensing head 3, 15 comprising a mounting base 3 fastened to the container 2 (page 1, ll. 80-105), wherein the pressurizing means 13 comprises a partition wall 10 and an elastically deformable mechanical member 13 that exerts a permanent pushing force on the partition wall 10 (page 1, ll. 75-85) in the direction of the dispensing head3, 15, characterized in that the dispensing head 3, 15 also comprises:
a dispensing member 14 mounted inside the mounting base 3 in a rotatable manner (the valve 14 can be rotated from an opening to a closing position and back again, see page 1, ll. 80-105), 
a piston that is movable in translation inside the dispensing member and is able to delimit, inside said member, opposite first and second metering chambers], and
[at least first and second orifices that are formed in the dispensing member and are respectively able to be in direct fluidic communication with the first and second metering chambers],
[the metering member being movable at least between a first position, in which said first orifice is in fluidic communication with the variable-volume compartment of the container and in which said second orifice is in fluidic communication with at least one outlet orifice of the dispensing head, and a second position, in which said second orifice is in fluidic communication with said variable-volume compartment and in which said first orifice is in fluidic communication with said outlet orifice].
Blair does not explicitly recite a piston that demarcates two metered dose chambers that take turns connecting with either the inlet or the outlet of the dispensing member, by rotating the metering chambers between a first and second position.
Brown in figures 1-15 teaches a tube 68 and a metering dispenser (see figure 10) that is connected 16 to the neck 18 of the tube 68, has an inlet 24 and an outlet 44 a rotary trap chamber 72 that is controlled by a handle 52 such that one of two fluid passages 74, 76 can be aligned with the inlet and outlet passages 24, 44, each fluid passage 74, 76 demarcated into two dose chambers on either side of a shuttle element 78, 80 such that a metered dose of ointment (a liquid which exhibits eye lubricant properties) after eye surgery can be dispensed (see figures 11-14, and col. 7, ll. 1-55).

Therefore, it would be obvious to one obvious to one of ordinary skill in the art, before the effective filing date of this application, to borrow the teaching of a rotary trap chamber dispensing member from Brown and replace the opening and closing valve of Blair with the rotary trap chamber and metered dose arrangement because then the lubricant of the Blair device could be dispensed in a metered fashion, which for many kinds of maintenance in a factory environment lead to more reliable “uptime” for the machines being lubricated.
Regarding claim 5, the dispensing member of the Blair-Brown combination is rotatable (see Brown figures 9-15) about a geometric axis that transverse to the longitudinal axis of the storage container (compare Blair figure 1 to Brown figure 10).
Regarding claim 6, the Blair-Brown combination has the outlet orifice 74, 76 is formed in mounting base 3 to the same extent as the applicant’s device (see Brown figure 10).
Regarding claim 7, the Blair-Brown combination has an outlet orifice 74, 76 that has an elongate cross section that retains the shuttle/piston 78, 80 by having a smaller diameter than the shuttle pistons 78, 80 at the ends (Brown, col. 6, ll. 55-68), so that a metered dose can be produced reliably.
Regarding claim 8, the Blair-Brown combination has a rotating dial element 52 which allows a user to rotate the rotary trap chamber to trigger a dispensing event as desired by simply rotating the dial 52.
Regarding claim 9, the Blair-Brown combination has the dial handle element 52 oriented in such a way that an observer can quickly ascertain which passage 74, 76 is connected if any (see Brown figures 9-15).
Regarding claim 10, the Blair-Brown combination has a mounting base 22, 60 (see Brown figure 10) that are welded to one another to hold the rotary trap chamber/dispensing member 50, 52 (see figure 5) retained into position reliably (Brown, col. 5, ll. 1-35).
Regarding claim 11, the Blair-Brown combination has what can be described as an “additional variable volume compartment”, namely below the piston head 10 and the lower wall 4 (see Blair figure 1) which holds the spring 13 and varies in volume as the piston face 10 moves up and down.
Regarding claim 13, the Blair-Brown combination has a partition wall 10 that is a piston 10 that moves inside the storage container 1-2.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Blair, in view of Brown, and further in view of US 3,125,136, Miller, et al..
Regarding claim 2, Blair, in view of Brown has all of the elements of claim 2 except for the piston has a means to adjust the maximum volume of the irst and second metering chambers before use.  
Miller in figures 1 -10 discloses a rotary trap chamber 58 that has a piston/shuttle member 90-91,100 that has a central rod 100 with threads (see figure 8) that allows the piston faces 90, 91 to move closer or farther away to adjust their distance and thereby adjust the dose of the metered chamber. 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of this application, to borrow the teaching of a piston with a rod connecting two piston heads from Miller and replace the simple piston shuttle of Brown with the two piston heads and a threaded adjustable length rod in between because then a single piston could provide all the different variety of doses desired with a single object.
This would provide a way to adjust the maximum volume of the dose dispensed by the Blair device before use (before welded shut).
Regarding claim 3, the piston/shuttle has a rod 100 and piston heads 90-91 on both ends such that the volume dispensed can be adjusted.
Regarding claim 4, the rod 100 and the piston heads are secured to one another by matching threads which allow the distance between the two heads 90-91 be adjusted.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Blair, in view of Brown, and further in view of US 3,847,304, Cohen.
Regarding claim 15, Blair, in view of Brown has all of the elements of claim 15 except for the partition wall is a pouch with flexible walls.
Cohen in figures 1 -3 teaches a container 10 that has a pouch 34 filled with dispensable contents 32 that is pressed upon by a piston 42 that is pressurized by a 
The examiner notes that the applicant has not assigned any criticality for the use of the pouch as the partition wall beyond the foreseeable and predictable advantage of providing a way to store the fluid in the container within a pouch element to better protect the fluid within.
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of this application, to borrow the teaching of a pouch, piston and mechanical spring arrangement from Cohen and add a pouch element to the Blair device because then the fluid dispensed from Blair could be kept more safely within a pouch, thereby providing an extra layer of protection against undesired leaking past the piston pressure element. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The applicant cancelled claims 12 and 14, and placed their content into claim 1, and argued that the claims stand allowable because the rejection of claim 14 was improper because the combination that formed the 103 rejection was improper because to combine the two references (Lee in view of Cohen) because to modify Lee to not be a pressurized bag and then use a spring element and a piston as taught in Cohen forms an improper combination.  

The PLUS search was ordered, but did not arrive in time for this rejection, but will be appearing in the file wrapper shortly, and should be considered in future prosecutions.  After a wider search, this final rejection followed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P BAINBRIDGE whose telephone number is (571)270-3767.  The examiner can normally be reached on Monday - Friday 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P.B/           Examiner, Art Unit 3754                                                                                                                                                                                             
/PAUL R DURAND/           Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                             	04/12/2021